Citation Nr: 0716760	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial increased evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to the assignment of an earlier effective 
date for the service-connected PTSD.  

3.  Entitlement to service connection for claimed 
hypertension to include as secondary to the service-connected 
PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

The issue of hypertension is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In March 2005, prior to the promulgation of a decision, the 
Board received notification of the veteran's intent to 
withdraw his appeal as to the claims of an initial increased 
evaluation for the service-connected PTSD and assignment of 
an earlier effective date for the service-connected PTSD from 
appellate consideration.  



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claims of an initial increased 
evaluation for the service-connected PTSD and assignment of 
an earlier effective date for the service-connected PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

The veteran has notified the Board that he wished to withdraw 
his appeal as to the claims of an initial increased 
evaluation for the service-connected PTSD and assignment of 
an earlier effective date for the service-connected PTSD in 
March 2005 before a final decision was promulgated by the 
Board.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to this matter.  Accordingly, 
given this action by the veteran the Board does not have 
jurisdiction to review the appeal further as to this issue.  



ORDER

The appeal as to the claim of an initial increased evaluation 
for the service-connected PTSD is dismissed.  

The appeal as to the claim of an assignment of an earlier 
effective date for the service-connected PTSD is dismissed.  




REMAND

The veteran also seeks service connection for hypertension, 
to include as secondary to his service-connected PTSD.  The 
service medical records contain no notations or indications 
of elevated blood pressure or hypertension.  

However, the Board is aware that post service treatment 
records indicate treatment for hypertension.  A February 2004 
VA medical facility treatment record noted a history of 
hypertension now managed with Lisinopril, felt to be related 
to PTSD.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed hypertension.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

The Board finds that an examination is warranted to determine 
the nature, extent and etiology of the veteran's claimed 
hypertension as required by 38 U.S.C.A. § 5103A(d).  
 
Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
hypertension since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
hypertension.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings, the examiner 
should opine as to whether the veteran 
has current hypertension that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is proximately due 
to, or results from the service-connected 
PTSD.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for hypertension, to 
include as secondary to the service-
connected PTSD should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
RO for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


